--------------------------------------------------------------------------------

EXHIBIT 10


FOURTH AMENDMENT TO CREDIT AGREEMENT


This Fourth Amendment to Credit Agreement (the “Fourth Amendment”) is made as of
this 20th day of April, 2007 by and among


SPECIALTY RETAILERS (TX) LP, a Texas limited partnership, having its principal
place of business at 10201 Main Street, Houston, Texas 77025 (the “Borrower”);
and


STAGE STORES, INC., a Nevada corporation, having its principal place of business
at 10201 Main Street, Houston, Texas 77025; and


SPECIALTY RETAILERS, INC., a Texas corporation, having its principal place of
business at 10201 Main Street, Houston, Texas 77025; and


SRI GENERAL PARTNER LLC, a Nevada limited liability company, having its
principal place of business at 10201 Main Street, Houston, Texas 77025; and


SRI LIMITED PARTNER LLC, a Nevada limited liability company, having its
principal place of business at 10201 Main Street, Houston, Texas 77025; and


the LENDERS party hereto; and


BANK OF AMERICA, N.A. (f/k/a Fleet National Bank), as Issuing Bank, a national
banking association having a place of business at 100 Federal Street, Boston,
Massachusetts 02110; and


BANK OF AMERICA, N.A., as successor in interest to Fleet Retail Group, LLC
(f/k/a Fleet Retail Group, Inc. and Fleet Retail Finance Inc.), as
Administrative Agent and as Collateral Agent for the Lenders (in such capacity,
the “Agent”), a national banking association, having its principal place of
business at 100 Federal Street, Boston, Massachusetts 02110; and


THE CIT GROUP/BUSINESS CREDIT, INC., GENERAL ELECTRIC CAPITAL CORPORATION, AND
NATIONAL CITY BUSINESS CREDIT, INC., as Co-Documentation Agents;


WELLS FARGO FOOTHILL, LLC, as Syndication Agent, and


BANC OF AMERICA SECURITIES LLC (successor to Fleet Securities, Inc.), as
Arranger;


in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

1

--------------------------------------------------------------------------------



W I T N E S S E T H:


WHEREAS, on August 21, 2003, certain of the parties hereto, among others,
entered into that certain Credit Agreement, as amended by that certain Limited
Waiver and First Amendment to Credit Agreement dated as of November 4, 2003,
that certain Second Amendment to Credit Agreement dated as of December 31, 2004,
and that certain Third Amendment to Credit Agreement dated as of December 31,
2005 (as amended and in effect, the “Credit Agreement”); and


WHEREAS, pursuant to that certain Joinder to Credit Agreement dated as of
January 30, 2004, Specialty Retailers (TX) LP (f/k/a SRI 2004 (TX) LP) joined
the Credit Agreement as the Borrower thereunder, and SRI Limited Partner LLC
(f/k/a SRI 2004 LLC) joined the Credit Agreement as a Facility Guarantor
thereunder; and


WHEREAS, pursuant to that certain Joinder to Credit Agreement dated as of
December 31, 2004, Specialty Retailers (TX) LP (f/k/a SRI 2005 (TX) LP) joined
the Credit Agreement as the Borrower thereunder, and SRI Limited Partner LLC
(f/k/a SRI 2005 LLC) joined the Credit Agreement as a Facility Guarantor
thereunder; and


WHEREAS, pursuant to that certain Joinder to Credit Agreement dated as of
December 31, 2005, Specialty Retailers (TX) LP (f/k/a SRI 2006 (TX) LP) joined
the Credit Agreement as the Borrower thereunder, and SRI Limited Partner LLC
(f/k/a SRI 2006 LLC) joined the Credit Agreement as a Facility Guarantor
thereunder; and


WHEREAS, Fleet Retail Group, LLC (f/k/a Fleet Retail Group, Inc. and Fleet
Retail Finance Inc.) (the “Existing Agent”) has contemporaneously herewith
assigned all of its right, title, and interest as a Lender under the Credit
Agreement and each of the other Loan Documents to Bank of America, N.A., and the
Existing Agent desires to resign as Agent hereunder and the Lenders desire to
appoint Bank of America, N.A. as successor Agent; and


WHEREAS, the Loan Parties have requested that the Agent and the Lenders modify
certain of the provisions of the Credit Agreement as more fully set forth
herein.


NOW, THEREFORE, it is hereby agreed as follows:


1.
Capitalized Terms.  All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Credit Agreement.

 
2.
Amendments to Article I.  The provisions of Article I of the Credit Agreement
are hereby amended as follows:

 
 
(a)
The pricing grid set forth in the definition of “Applicable Margin” is hereby
deleted in its entirety and the following substituted in its stead:

 

2

--------------------------------------------------------------------------------


 
Level
Excess Availability Criteria
Prime Rate Loans
Eurodollar Loans
1
Average Excess Availability greater than $100,000,000
0%
1.00%
2
Average Excess Availability greater than $50,000,000 but less than or equal to
$100,000,000
0%
1.25%
3
Average Excess Availability less than or equal to $50,000,000
0%
1.50%



 
(b)
The definition of “Borrowing Base” is hereby deleted in its entirety and the
following substituted in its stead:

 
“Borrowing Base” means, at any time of calculation, an amount equal to
 
(a)           the Credit Card Advance Rate multiplied by the face amount of
Eligible Credit Card Receivables, plus
 
(b)           the Appraisal Percentage of the Appraised Value of Eligible
Inventory, net of Inventory Reserves; minus
 
(c)           the then amount of all Availability Reserves.


 
(c)
The definition of “Inventory Advance Rate” is hereby deleted in its entirety.

 
 
(d)
The definition of “Line Fee” is hereby amended by deleting “0.375%” in the first
line thereof and substituting “0.25%” in its stead.

 
 
(e)
The definition of “Maturity Date” is hereby deleted in its entirety and the
following substituted in its stead:

 
“Maturity Date” means April 20, 2012.


 
(f)
The following definition is hereby added to Article I of the Credit Agreement in
appropriate alphabetical order:

 
“Fourth Amendment Effective Date” means April 20, 2007.

3

--------------------------------------------------------------------------------



3.
Amendments to Article II.  The provisions of Article II of the Credit Agreement
are hereby amended as follows:

 
 
(a)
Section 2.02 of the Credit Agreement is hereby deleted in its entirety and the
following is substituted in its stead:

 
 
2.02
Increase in Total Commitment.



(a)           So long as the Incremental Loan Commitment Requirements are
satisfied, the Borrower shall have the right at any time after the Fourth
Amendment Effective Date, and from time to time after the Fourth Amendment
Effective Date, to request an increase of the Total Commitments to an amount not
to exceed $350,000,000.  Any such requested increase shall be first made in
writing to all existing Lenders on a pro rata basis. In the event that any
existing Lender does not notify the Administrative Agent within twenty-one (21)
Business Days from the receipt of the requested increase that the existing
Lender will increase its Commitment and the amount of its increase, the existing
Lender shall be deemed to have declined the requested increase of its
Commitment.  To the extent that one or more existing Lenders decline to increase
their respective Commitments, or decline to increase their Commitments to the
amount requested by the Borrower, the Arranger may arrange for other Persons to
become  Lenders hereunder and to issue commitments in an amount equal to the
amount of the increase in the Total Commitments requested by the Borrower and
not accepted by the existing Lenders (each such increase by either means, a
“Commitment Increase,” and each such Person issuing, or Lender increasing, its
Commitment, an “Additional Commitment Lender”); provided, however, that (i) no
Lender shall be obligated to provide a Commitment Increase as a result of any
such request by the Borrower, and (ii) any Additional Commitment Lender which is
not an existing Lender shall be subject to the approval of the Administrative
Agent, the Issuing Bank, and the Swingline Lender (which approval shall not be
unreasonably withheld), and (iii) nothing contained herein shall constitute the
unconditional obligation of the Arranger to provide or obtain commitments for
such Commitment Increase, as the Arranger only is agreeing hereby to use its
best efforts to arrange for Additional Commitment Lenders.  Each Commitment
Increase shall be in a minimum aggregate amount of at least $10,000,000 and in
integral multiples of $10,000,000 in excess thereof.


(b)           No Commitment Increase shall become effective unless and until
each of the following conditions have been satisfied:


(i)           the Borrower, the Administrative Agent, and any Additional
Commitment Lender shall have executed and delivered a joinder to the Loan
Documents in such form as the Administrative Agent may reasonably require;


(ii)           the Incremental Loan Commitment Requirements shall have been
satisfied;


4

--------------------------------------------------------------------------------



(iii)           the Borrower shall have paid such fees and other compensation to
the Additional Commitment Lenders as the Borrower and each such Additional
Commitment Lenders may agree;


(iv)           the Borrower shall have paid such arrangement fees to the
Administrative Agent and/or the Arranger as the Borrower and such Persons may
agree;


(v)           the Borrower shall deliver to the Administrative Agent and the
Lenders an opinion or opinions, in form and substance reasonably satisfactory to
the Administrative Agent, from counsel to the Borrower reasonably satisfactory
to the Administrative Agent and dated such date;


(vi)           to the extent requested by any Additional Commitment Lender, a
Note will be issued at the Borrower’s expense, to each such Additional
Commitment Lender, to be in conformity with requirements of Section 2.09 hereof
(with appropriate modification) to the extent necessary to reflect the new
Commitment of such Additional Commitment Lender; and


(vii)           the Borrower and the Additional Commitment Lenders shall have
delivered such other instruments, documents and agreements as the Administrative
Agent may reasonably have requested.

(c)           The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Commitment Increase (with each date of such
effectiveness being referred to herein as a “Commitment Increase Date”), and at
such time (i) the Total Commitments under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Commitment
Increases, (ii) Schedule 1.1 shall be deemed modified, without further action,
to reflect the revised Commitments and Commitment Percentages of the Lenders,
and (iii) this Agreement shall be deemed amended, without further action, to the
extent necessary to reflect such increased Total Commitments (including, without
limitation, Section 2.01(a)(i)).


(d)           In connection with Commitment Increases hereunder, the Lenders and
the Borrower agree that, notwithstanding anything to the contrary in this
Agreement, (i) the Borrower shall, in coordination with the Administrative
Agent, (x) repay outstanding Loans of certain Lenders, and obtain Loans from
certain other Lenders (including the Additional Commitment Lenders), but in no
event in excess of each such Lender’s Commitment, or (y) take such other actions
as reasonably may be required by the Administrative Agent, in each case to the
extent necessary so that all of the Lenders effectively participate in each of
the outstanding Loans pro rata on the basis of their Commitment Percentages
(determined after giving effect to any increase in the Total Commitment pursuant
to this Section 2.02), and (ii) the Borrower shall pay to the Lenders any costs
of the type referred to in Section 2.21 in connection with any repayment and/or
Loans required pursuant to preceding clause (i).

5

--------------------------------------------------------------------------------



 
(b)
Section 2.13 of the Credit Agreement is hereby amended by deleting “0.375%” in
the third line thereof and substituting “0.25%” in its stead.



4.
Amendment to Article VI. The provisions of Article VI of the Credit Agreement
are hereby amended as follows:



 
(a)
Section 6.01(vi) of the Credit Agreement is hereby deleted in its entirety and
the following substituted in its stead:



(vi)           Indebtedness under Hedging Agreements, other than for speculative
purposes, entered into in the ordinary course of business;


 
(b)
Section 6.01(xii) of the Credit Agreement is hereby deleted in its entirety and
the following substituted in its stead:



(xii)           other unsecured Indebtedness, including Subordinated
Indebtedness, in an aggregate principal amount not exceeding $100,000,000 at any
time outstanding, provided that the terms of such Indebtedness are reasonably
acceptable to the Administrative Agent (such consent of Administrative Agent not
to be unreasonably withheld).


 
(c)
Section 6.04(j) of the Credit Agreement is hereby amended by deleting
“$5,000,000” and substituting “$20,000,000” in its stead.



(d)
Section 6.11 of the Credit Agreement is hereby deleted in its entirety and the
following substituted in its stead:



6.11           Reserved.


5.
Resignation of Existing Agent and Appointment of Agent as Successor Agent.  The
Existing Agent hereby confirms its resignation as Agent under the Credit
Agreement and each of the other Loan Documents, and the Lenders hereby appoint
the Agent as successor Agent hereunder, and the Agent hereby accepts the
appointment as successor Agent. The Borrower hereby consents to such appointment
and the Borrower and the Lenders hereby waive the requirement under Section 8.10
of the Credit Agreement that such resignation be effective only after five (5)
Business Days’ prior notice.  Fleet Retail Group, LLC shall execute and deliver
to Bank of America, N.A. such instruments, documents, and agreements, and shall
do all such things from time to time hereafter as Bank of America, N.A.
reasonably may request to carry into effect the provisions and intent of the
foregoing resignation and appointment.  Without limiting the foregoing, with
respect to all UCC-1 Financing Statements filed and naming the Borrower or any
Guarantor as Debtor and naming Fleet Retail Group, LLC as Secured Party, Fleet
Retail Group, LLC hereby authorizes Bank of America, N.A. to file UCC-3
Amendments replacing Fleet Retail Group, LLC as Secured Party with Bank of
America, N.A.


6

--------------------------------------------------------------------------------



6.
Ratification of Loan Documents.  Except as provided herein, all terms and
conditions of the Credit Agreement and of the other Loan Documents remain in
full force and effect.  The Loan Parties each hereby ratify, confirm, and
reaffirm all of the representations and warranties contained therein.



7.
Conditions to Effectiveness.   This Fourth Amendment shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of the Administrative Agent:



 
(a)
This Fourth Amendment shall have been duly executed and delivered by the
respective parties hereto and, shall be in full force and effect and shall be in
form and substance satisfactory to the Administrative Agent and the Lenders.



 
(b)
All limited liability company, limited partnership, corporate and shareholder
action on the part of the Loan Parties necessary for the valid execution,
delivery and performance by the Loan Parties of this Fourth Amendment shall have
been duly and effectively taken and evidence thereof satisfactory to the
Administrative Agent shall have been provided to the Administrative Agent.



 
(c)
The Loan Parties shall have paid the Administrative Agent all amounts due under
the Amendment Fee Letter of even date herewith.



 
(d)
No Default or Event of Default shall have occurred and be continuing.



 
(e)
The Borrower and Facility Guarantors shall have executed such additional
instruments, documents and agreements as the Administrative Agent may reasonably
request.



8.
Miscellaneous.



 
(a)
This Fourth Amendment may be executed in several counterparts and by each party
on a separate counterpart, each of which when so executed and delivered shall be
an original, and all of which together shall constitute one instrument.



 
(b)
This Fourth Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby.  No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.


7

--------------------------------------------------------------------------------



 
(c)
Any determination that any provision of this Fourth Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not effect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Fourth Amendment.



 
(d)
The Loan Parties shall pay all costs and expenses of the Agent, including,
without limitation, reasonable attorneys’ fees in connection with the
preparation, negotiation, execution and delivery of this Fourth Amendment.



 
(e)
The Loan Parties warrant and represent that the Loan Parties have consulted with
independent legal counsel of their selection in connection with this Fourth
Amendment and is not relying on any representations or warranties of the Agents
or the Lenders or their counsel in entering into this Fourth Amendment.


8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have hereunto caused this Fourth Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.



  SPECIALTY RETAILERS (TX) LP,   as Borrower          
 
By:
SRI General Partner LLC, its General Partner
        By:
/s/ Richard E. Stasyszen
 
 
Name:
Richard E. Stasyszen
 
Title:
Manager
              STAGE STORES, INC.,   as Facility Guarantor           
 
By:
/s/ Richard E. Stasyszen
 
 
Name:
Richard E. Stasyszen
 
Title:
Senior Vice President, Finance and Controller
              SPECIALTY RETAILERS, INC.,   as Facility Guarantor           
 
By:
/s/ Richard E. Stasyszen
 
 
Name:
Richard E. Stasyszen
 
Title:
Senior Vice President and Controller
              SRI GENERAL PARTNER LLC ,   as Facility Guarantor             
 
By:
/s/ Richard E. Stasyszen
 
 
Name:
Richard E. Stasyszen
 
Title:
Manager


9

--------------------------------------------------------------------------------





  SRI LIMITED PARTNER LLC,   as Facility Guarantor           
 
By:
/s/ Philip B. Sears
 
 
Name:
Philip B. Sears
 
Title:
Manager
              FLEET RETAIL GROUP, LLC,   as Existing Agent          
 
By:
/s/ Christine Scott
 
 
Name:
Christine Scott
 
Title:
Director
              BANK OF AMERICA, N.A.   As Administrative Agent, as Collateral
Agent, as Swingline Lender and as Lender          
 
By:
/s/ Christine Scott
 
 
Name:
Christine Scott
 
Title:
Principal
              BANK OF AMERICA, N.A.,   as Issuing Bank            
 
By:
/s/ Christine Scott
 
 
Name:
Christine Scott
 
Title:
Principal
              WELLS FARGO FOOTHILL, LLC,   As Syndication Agent and as Lender  
            By: /s/ Yelena Kravchuk     Name: Yelena Kravchuk    Title:
Assistant Vice President

 
10

--------------------------------------------------------------------------------





  THE CIT GROUP/BUSINESS CREDIT, INC.,   As Co-Documentation Agent and as
Lender           
 
By:
/s/ Debra A. Putzer
 
 
Name:
Debra A. Putzer
 
Title:
Senior Vice President


11

--------------------------------------------------------------------------------





  GENERAL ELECTRIC CAPITAL CORPORATION,   As Co-Documentation Agent and as
Lender          
 
By:
/s/ Rebecca A. Ford
 
 
Name:
Rebecca A. Ford
 
Title:
Duly Authorized Signatory


12

--------------------------------------------------------------------------------





  NATIONAL CITY BUSINESS CREDIT, INC.,   As Co-Documentation Agent and as Lender
           
 
By:
/s/ Joseph Kwasny
 
 
Name:
Joseph Kwasny
 
Title:
Director


13

--------------------------------------------------------------------------------





  WEBSTER BUSINESS CREDIT CORP.,   As Co-Documentation Agent and as Lender      
        By:
/s/ Joseph A. Klapkowski
    Name:
Joseph A. Klapkowski
  Title:
Vice President – Authorized Signatory

 
 
14

--------------------------------------------------------------------------------
